DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-17, and 21-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moller U.S. Patent No. 10,081,495.
Claim 1, Moller teaches a conveying module 4 for horizontally conveying units of goods, comprising: a single base structure Fig. 3 for storing the conveying module 4 on a base of 1 Fig. 2; a first conveying device (13) mounted on the single base structure, which is designed to convey a unit of goods in a first conveying direction of Fig. 4 in the a horizontal; a second conveying device (13) mounted on the single base structure, which is designed to convey a unit of goods in a second conveying direction in the horizontal, wherein the second conveying direction is substantially perpendicular to the first conveying direction Fig. 5 C1 L35-55; a carrier structure of 18 that is designed to carry a unit of goods 2 C5 L30-35; a first lifting device of Fig. 4 that is designed to raise and/or lower the first conveying device 13 in a vertical (z) in relation to the carrier structure of 18 and/or the second conveying device 13, between a lower position and an upper position C5 L50-60; and a second lifting device (4 adjacent Fig. 1) that is designed to raise and/or lower the second conveying device (4 adjacent Fig. 1) in the vertical (z) in relation to the carrier structure 3 and/or the first conveying device 13, between a lower position and an upper position C5 L50-60; wherein the conveying module 4 has a substantially rectangular basic shape Fig. 4; wherein a unit of goods 2 that is located on the conveying module 4 rests on the carrier structure of 18 when the first conveying device 13 and the second conveying device 13 are in the lower position Abstract.
Claim 2, Moller teaches an electronic control device that is designed to control the operation of the first and of the second conveying device (13) and of the first and second lifting device C5 L60-67.
Claim 3, Moller teaches the control device of the conveying module (4) is designed to exchange data with control devices of adjacent conveying modules 4 to synchronize the operation of the conveying devices 13 of the adjacent conveying modules 10 C7 L25-30.
Claim 5, Moller teaches the first conveying device (13) defines a first resting plane, the second conveying device (13) defines a second resting plane, and the carrier structure (of 18) defines a third resting plane, wherein in the upper position of the first conveying device or of the second conveying device 13, the first resting plane or the second resting plane is arranged above the third resting plane of 18, and wherein a unit of goods 2 that is located on the conveying module (4) rests on the an uppermost of the three aforementioned resting planes Fig. 1.
Claim 6, Moller teaches the first lifting device of 4 moves the first conveying device (13) translationally between the lower position and the upper position during lifting or lowering; and/or wherein the second lifting device of 4 moves the second conveying device (13) translationally between the lower position and the upper position during lifting or lowering C5 L50-60.
Claim 7, Moller teaches the first lifting device of 4 rotates the first conveying device (13) between the lower position and the upper position during lifting or lowering; and/or wherein the second lifting device of 4 rotates the second conveying device (13) between the lower position and the upper position during lifting or lowering C5 L50-60.
Claim 8, Moller teaches a third lifting device 30, which is designed to raise and/or lower the carrier structure 32 in the vertical (z) in relation to the base structure (of 10) between a lower position and an upper position C10-40.
Claim 9, Moller teaches sensor devices for detecting the passage of a unit of goods 2 during a conveying procedure, and/or sensor devices 8 for determining the alignment of a unit of goods located on the conveying module (4), and/or sensor devices 9 for reading an identification element, for example an RFID or an optical code, of a unit of goods that is located on the conveying module C7 L30-50.
Claim 10, Moller teaches means for weighing a unit of goods 2 that is located on the conveying module 4 C5 L50-60.
Claim 11, Moller teaches the conveying module (4) has a substantially rectangular basic shape Fig. 4.
Claim 12, Moller teaches the conveying module 4 has one or a plurality of guiding members 7, which are designed to spatially limit in a certain direction movements in the horizontal plane of units of goods 2arranged on and/or conveyed by the conveying module 4.
Claim 13, Moller teaches the at least one guiding member 7 comprises a guide wheel rotatable about the vertical Fig. 5.
Claim 14, Moller teaches the at least one guiding member 7 comprises a guide rail or a guide sheet that is arranged parallel to an outer side of the conveying module 4 Fig. 5.
Claim 15, Moller teaches the at least one guiding member 7 is movable between a first position and a second position, and wherein the at least one guiding member 7 is operative in the first position and can spatially limit in a certain direction movements in the horizontal plane of units of goods 7 arranged on and/or conveyed by the conveying module 4, and the at least one guiding member 7 is non-operative in the second position and cannot spatially limit a horizontal movement of a unit of goods C7 L5-20.
Claim 16, Moller teaches the first conveying device (13) and/or the second conveying device (13) is/are a belt conveyor or a roller conveyor Fig. 5.
Claim 17, Moller teaches the first conveying device (13) and/or the second conveying device (13) is a belt conveyor in which the conveying belts rest on roller arrangements and/or anti-friction bearings Fig. 5.
Claim 21, Moller teaches an installation (1) for storing and/or commissioning units of goods (2), comprising: a plurality of conveying modules (4) according to claim 1; and a control device for controlling the aforementioned conveying modules 4 C7 LL25-35.
Claim 22, Moller teaches the conveying modules 4 are arranged in one or a plurality of rectangular grids on which units of goods can be shifted in the two conveying directions (x, y) Fig. 1.
Claim 23, Moller teaches the conveying modules 4 are arranged in a plurality of rectangular grids on which units of goods 2 can be shifted in the two conveying directions (x, y), wherein the various rectangular grids are arranged on one or on a plurality of planes (of 12, 4,18), and are operatively connected to one another via conveying devices 13, for example conveying modules or lifting devices.
Claim 24, Moller teaches a plurality of transport platforms of 18 are arranged on the conveying modules 4, on which units of goods 2 can be supported and can conveyed in the installation together with the transport platform of 18.
Claim 25, Moller teaches the control device of the installation (1) comprises at least one control unit, which is designed to control the conveying modules 4 Fig. 1 and a planning unit (of control unit), which is designed to determine conveying procedures and to transmit corresponding conveying instructions to the at least one control unit C8 L5-40.
Claim 26, Moller teaches the control device of the installation (1) is designed to perform a method according to claim 21 Abstract.
Claim 27, Moller teaches a method for controlling an installation (1) according to claim 21 for storing and/or commissioning units of goods 2, in which: units of goods 2 are shifted on a first grid field 4 of conveying modules Fig. 1 in such a manner that a certain unit of goods 2comes to rest on a certain point of the grid field, wherein the units of goods 2 are distributed on the grid field in such a manner that at least one conveying module 4 remains unoccupied and forms a gap; and the certain unit of goods 2 is removed from the installation at the certain point or is transported to another grid field of 4; wherein the aforementioned steps are repeated in such a manner that the units of goods 2 removed from the installation or conveyed into a second grid field of conveying modules 4 form a certain sequence C4 L20-50.
Claim 28, Moller teaches the units of goods 2 removed from the installation 1 or conveyed into a second grid field are made available for further use grouped according to certain commissioning orders Fig. 1.
Claim 29, Moller teaches units of goods 2 are distributed to a plurality of third grid fields Fig. 4 of conveying modules (4) from which they can be removed again at a later time and used for further steps C2 L5-25.
Claim 30, Moller teaches the units of goods 2 are distributed over the third grid fields Fig. 1 in such a manner that the average time required until on average a unit of goods 2 would be available for further use does not exceed a certain value.
Claim 31, Moller teaches the method is performed with an installation (1) Abstract.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moller U.S. Patent No. 10,081,495 in view of Wielebski U.S. Patent Application No. 2002/0010527.
Claim 4, Moller does not teach as Wielebski teaches the control device of the conveying module (10) has a network interface to a local data network, for example an Ethernet interface or a WLAN interface Abstract. It would be obvious to one of ordinary skill to use the controller of Wielebski into the invention of Moller for additional control.
Claims 18-20 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Moller U.S. Patent No. 10,081,495in view of Campbell, III U.S. Patent No. 7,588,139.
Claim 18, Moller does not teach as Campbell, III teaches the first conveying device (102) and/or the second conveying device (104) is a belt conveyor comprising two or a plurality of conveying belts (of 102,104), particularly two or a plurality of parallel conveying belts (of 102,104) Fig. 1. It would be obvious to one or ordinary skill to use the configuration of Campbell, III into the invention of Moller for additional control.  
Claim 19, Layne does not teach as Campbell, III teaches the two or a plurality of conveying belts (102,104) can run at different speeds C5 L40-55. It would be obvious to one or ordinary skill to use the configuration of Campbell, III into the invention of Layne for additional control.  
Claim 20, Moller does not teach as Campbell, III teaches the two or a plurality of conveying belts (of 102,104) are separately controllable by a control device (80) of the conveying module C5 L40-55. It would be obvious to one or ordinary skill to use the configuration of Campbell, III into the invention of Moller for additional control.  
Claim 32, Moller does not teach as Campbell, III teaches the alignment of a unit of goods in relation to the horizontal conveying directions (x, y) of the conveying module is determined (of 102,104); the aforementioned unit of goods is at least partially supported, on two or a plurality of conveying belts (of 102,104) of the conveying module; and the aforementioned conveying belts are controlled in such a manner that the combined movement of the conveying belts causes a rotational movement of the unit of goods about the vertical (z) due to the static and/or sliding frictional contact of the conveying belts with the aforementioned unit of goods C5 L40-55. It would be obvious to one or ordinary skill to use the configuration of Campbell, III into the invention of Moller for additional control.  
Claim 33, Moller does not teach as Campbell, III teaches the rotational movement of the unit of goods (111) about the vertical (z) is performed simultaneously with a translational movement of the unit of goods during conveying in a conveying direction (x, y) C5 L40-55. It would be obvious to one or ordinary skill to use the configuration of Campbell, III into the invention of Moller for additional control.  
Claim 34, Moller does not teach as Campbell, III teaches an actual rotational movement and/or translational movement of the unit of goods (111) is determined, and the corresponding data is used to control the two or a plurality of conveying belts (of 102,104) of the conveying module C5 L40-55. It would be obvious to one or ordinary skill to use the configuration of Campbell, III into the invention of Moller for additional control.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS